IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gary A. Boyd-Chisholm,                  :
                         Petitioner     :
                                        :
            v.                          :   No. 876 C.D. 2019
                                        :
Pennsylvania Board of Probation         :
and Parole                              :
                        Respondent      :




                                      ORDER

            AND NOW, this 23rd day of September 2020, it is ordered that the
above-captioned opinion filed on July 27, 2020 shall be designated OPINION, rather
than MEMORANDUM OPINION, and it shall be reported.




                                            ______________________________
                                            J. ANDREW CROMPTON, Judge